PETER A. BEE*
RICHARD P. READY
PETER M. FISHBEIN
JAMES R, HATTER
THOMAS J. DONOVAN +
KENNETH A, GRAY
DONALD J, FARINACCI
WILLIAM C. DeWITT

OF COUNSEL

EDWARD P, RA

ROBERT R. McMILLAN (Retired)

* ALSO ADMITTED IN FL
** ALSO ADMITTED IN NJ
t DECEASED

BRADY FISHBEIN HATTER & DONO. AN, L Ltp

BRFH&D

ATTORNEYS-AT-LA W

get

August 13, 2021

Via Electronic Mail Only

Stevenson Marino LLP

75 Maiden Lane, Ste. 402

New York, NY 10038

Attn.: Jeffrey R. Maguire

Re:

Dear Mr. Maguire:

Rule 68 Offer - Teresa Antonio v. Little Mexico Restaurant Corp.
: 21-cv-04261

SENIOR ASSOCIATES

**STEPHEN L, MARTIR
** ANDREW K. PRESTON
DEANNA D. PANICO

ASSOCIATES

+ BRIAN A, SUPER
PETER OLIVERI, JR.
RHODA Y. ANDORS
THEODORE GORALSKI
MORGAN A. CLINE
JASON P. BERTUNA

You are notified that Little Mexico Restaurant Corp., the defendant in this action, offers to allow
judgment to be taken against it and in favor of the Plaintiff in the sum of Thirty Thousand and
00/100 ($30,000.00) Dollars, which sum shall include all costs accrued to date in this action and
any claim for attorney's fees incurred to date in this action, in full and final resolution, with

prejudice, of all issues raised in plaintiff's complaint and asserted against this Defendant.

The offer is made pursuant to Rule 68, Federal Rules of Civil Procedure and must be accepted, if
at all, within fourteen (14) days after service of this offer of judgment. If same is not accepted
within such period of time, it shall be deemed withdrawn.

This offer is not to be construed as an admission that Defendant is liable to Plaintiff in this action
or otherwise, or that Plaintiff has suffered any damages.

SLM:mef

   
 

Very truly yours
Oe fi
A Oe Id,

Stephen L. Martir

Address: 170 Old Country Road + Suite 200 * Mineola, NY 11501 ° Telephone (516) 746-5599 * Fax (316) 746-1045

 

 
